 

Exhibit 10.1



 

LAND SALE AGREEMENT

 

It is on the 1st of August, 2019, this Agreement has been concluded by and
between: -

 

FIRST PARTY: SPECIALIZED INVESTMENT COMPOUNDS CO. PLC, Represented by Mr. Saed
A1-Hyasat / Chairman & Mr. Eyad Adnan Alkharouf Address: A1 Tajamouat Industrial
City. P. O. Box 1 Amman 11636 Jordan Tel: 4027525 Fax: 4027535. Institution
National No. 200022118.

 

SECOND PARTY: Jersh Garment and Fashinne Manufacturing Company Ltd, Represented
by Baiju Cellamma .Address: Industrial Building “F” A1 Tajamouat Industrial
City. P. O. Box: 22 Amman       Tel: 4026040 Fax4020639 Institution National No.
200058338.

 

Under this Agreement, with all legal and actual guarantees, this Agreement has
been made on the following terms and conditions:-

 

1)The first party (the seller) owns the Plot No. 1959 basin 3 Abu Suwaneh of
Amman Lands located at A1 Tajamouat Industrial City, The total area of this plot
is (12340) square meters

 

2)The second party (the buyer) is willing to buy the Plot No. 1959 basin 3 Abu
Suwaneh of Amman Lands located at A1 Tajamouat Industrial City from the first
party.

 

3)Both parties agree on the sale price is 70 Jordanian Dinars for each SQM, in
which the value of the total plot area (863800) JD, payable as follow:-

 

•40% on the date of signing this agreement.

 

•60% on the date transferring the ownership.

 

4)The second party agrees that he has examined and seen the Plot No. 1959 basin
3 Abu Suwaneh of Amman Lands located at A1 Tajamouat Industrial City which is
subject to this agreement, and shall be estimated to have completely and legally
satisfied itself as to the condition thereof.

 

 

 



 

5)The second party agrees to continue the procedures of transferring the
ownership and agrees to pay the rest of the agreed sale price within one month
from the date of signing the agreement.

 

6)All fees and expenses incurred in the transfer of ownership of the plot shall
be borne by the second party.

 

7)Arabic shall be the language that has the legal status and power to carry out
the duties mentioned therein or to settle disputes in any judicial authority to
which recourse shall be made.

 

8)All services, notices and correspondences sent to the addresses indicated
herein, are considered true and effective on the two parties and each party
should notify the other party directly with the new addresses in the event of
changing the above addresses.

 

9)Every and each difference or dispute might be result from the interpretation,
application or execution of any of this agreement articles, would be amicably
solved between the two parties; otherwise, Amman Center Courts of Law “Palace of
Justice” will have the jurisdiction to hear such difference or dispute and to
determine the same according to the laws applicable in the Hashemite Kingdom of
Jordan.

 

10)This agreement has been made from ten articles including this article, on two
pages and two originals where each party has been handed one signed original.

 

  FIRST PARTY SECOND PARTY            

 

 

 